[Cite as State v. Errett, 2017-Ohio-7339.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 2016-CA-31
                                                   :
 v.                                                :   Trial Court Case No. 2015-CR-458
                                                   :
 RACHEL A. ERRETT                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                             OPINION

                             Rendered on the 25th day of August, 2017.

                                              ...........

MEGAN M. FARLEY, Atty. Reg. No. 0088515, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Fourth Floor, Springfield, Ohio
45502
      Attorney for Plaintiff-Appellee

CARL BRYAN, Atty. Reg. No. 0086838, 120 West Second Street, Suite 603, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                          -2-




       {¶ 1} Defendant-appellant, Rachel A. Errett, appeals from her conviction and

sentence in the Clark County Court of Common Pleas after pleading no contest to one

count of theft of drugs in violation of R.C. 2913.02(A)(1), a felony of the fourth degree. In

support of her appeal, Errett raises a single assignment of error claiming that the judgment

entry of conviction issued by the trial court on March 31, 2016, incorrectly states that she

entered a guilty plea to the theft of drugs charge. The State concedes, and we agree,

that Errett entered a no contest plea to the charge in question and that the plea recorded

in the judgment entry of conviction is a clerical error.

       {¶ 2} “Crim.R. 36 provides that clerical mistakes in judgments may be corrected at

any time. A nunc pro tunc entry may be used to correct a judgment by making it reflect

what actually happened.” State v. Cole, 2d Dist. Montgomery No. 26122, 2015-Ohio-

3793, ¶ 9, citing State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142,

¶ 20. Given the clerical error in Errett’s judgment entry of conviction, it is appropriate to

remand the matter for the trial court to enter a nunc pro tunc entry that reflects the plea

Errett actually entered. Id.

       {¶ 3} Errett’s sole assignment of error is sustained. That part of the trial court’s

judgment entry stating that Errett entered a plea of guilty is reversed; the case is

remanded for the trial court to enter a nunc pro tunc entry that reflects Errett’s no contest

plea. The judgment is otherwise affirmed.



                                      .............
                                       -3-


HALL, P.J. and FROELICH, J., concur.




Copies mailed to:

Megan M. Farley
Carl Bryan
Hon. Richard J. O’Neill